internal_revenue_service p o box cincinnati oh department of the treasury ‘release number sole ia legend b c d x employer_identification_number contact person - id number contact telephone number uil dear’ we have considered your request for advance approval of your employer-related grant- making program under sec_4945 of the internal_revenue_code dated date our records indicate that you were recognized as exempt from federal_income_tax under sec_501 of the code and classified as a private_foundation as defined in sec_509 your letter indicates that you will operate a grant-making program called b is to provide scholarships to a limited number of children of the the purpose of b employees of c the amount of each grant will be x dollars half of the grant will be paid for the fall semester and the remainder will be paid at the beginning of the spring semester the spring semester scholarship will be forfeited if the student fails to complete the fall semester or maintain a minimum of credits or the equivalent the grants are for authorized college expenses which are defined as tuition fees and or course-related expenses such as books supplies and equipment at accredited post- secondary education institutions in order to be eligible to be selected for b a candidate must be the child of active employees of c who is entering their senior year in high school or currently enrolled as a freshman sophomore or junior at a 4-year college university a b reasonably expect to attend or continue to attend an accredited college or university in the following academic year meet the minimum standard for admission to or continued enrollment in such an institution c d must maintain a minimum course load of credits and e must have a cumulative grade point average of dollar_figure or better child or children is defined as biological children legally adopted children stepchildren living in an employee's household children born out of wedlock if a valid state affidavit of paternity is signed with respect to such child and grandchildren of employees who are the legal guardians of said grandchildren the term active means employees at the time the grant application is signed and submitted as well as the time the award is offered family members of disqualified persons of the foundation substantial contributors to the foundation directors and officers of the foundation or individuals who together with their family members own or more of a corporation that is a substantial_contributor to the foundation are not eligible nor are children of selection committee members children of officers of c are not eligible for b an external selection committee composed of five administrators from d will choose the recipients the committee will be advised by a member of the foundations board who will affirm that the recipients meet the requirements of b but will have no influence on the committee’s selections employees may be informed of the availability of the scholarship grants through a company newsletter for the employees of c there will also be a web page added to c’s web site containing information regarding the program c will not use b to recruit employees or induce employees to continue their employment or other wise use the program to influence the action of c employees the courses of study for which b is available will not be limited to those that would be of particular benefit to c the award will not terminate if the recipient's parent terminates employment with c before the spring semester begins b is not used as an employee recruiting tool or to induce employees to continue their employment or otherwise follow a course of action sought by c eligible applicants will apply for b by completing an application that requests information regarding academic performance performance on filed of study college entrance exams extracurricular activity community service work experience and recommendations applicants from all employment locations will be placed in a single pool the number of scholarships awarded each year will be the lesser_of or of the number of employees’ children who i were eligible ii applied and iii were considered by the selection committee b is not renewable grantees receiving b may apply for subsequent scholarships in succeeding years so long as they continue to be enrolled as students in good standing at an accredited college or university and continue to meet all of the other eligibility requirements of the program any subsequent award will not be considered a renewal of the initial or any prior award a prior award will in no way guarantee recipients of successive year awards the foundation will disburse b by making them payable to the educational_institution attended to be attended by the recipient and the scholarship recipient the institution will be instructed to apply the grant funds only for enrolled students in good standing if the foundation learns that the terms of b were violated the foundation will take all reasonable steps to recover diverted funds and will withhold any subsequent grant awards until it obtains assurances that further diversions will not occur and that grantees will take extraordinary precautions to prevent future diversions from occurring you have agreed to maintain records that include the following e e e information used to evaluate the qualifications of potential grantees identification of the grantees including any relationship of any grantee to the private_foundation the amount and purpose of each grant and all grantee reports and other follow-up data obtained in administering the private foundation's grant program sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i its grant procedure includes an objective and nondiscriminatory selection process ii such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance revproc_76_47 1976_2_cb_670 sets forth guidelines to be used in determining whether a grant made by a private_foundation under an employer-related program to a child of an employee of the particular employer to which the program relates is a scholarship grant that meets the provisions of sec_117 of the code as that section read before the tax_reform_act_of_1986 if a private foundation's program satisfies the seven conditions set forth in sections dollar_figure through dollar_figure of revproc_76_47 and meets the percentage_test described in sec_4 the service will assume the grants meet the provisions of sec_117 as that section read before the tax_reform_act_of_1986 you have agreed that procedures in awarding grants under your program will be in compliance with sections dollar_figure through dollar_figure of revproc_76_47 without regard to the amendments to sec_117 made by the tax_reform_act_of_1986 in particular the selection of individual grant recipients will be made by a selection committee the members of which are totally independent and separate from the private_foundation the foundation's creator and the relevant employer the grants will not be used as a means of inducement to recruit employees nor will a grant be terminated if the employee leaves the employer the recipient will not be restricted in a course of study that would be of particular benefit to the relevant employer or to the foundation section dollar_figure of rev_proc provides a percentage_test guideline it states in the case of a program that awards grants to children of employees of a particular employee the program meets the percentage_test if either of the following tests are met the number of grants awarded under that program in any year to such children do not exceed percent of the number of employees’ children who were eligible were applicants for such grants and were considered by the selection committee in selecting the recipients of grants in that year or the number of grants awarded under the program in any year to such children does not exceed percent of the number of employees’ children who can be shown to be eligible for grants whether or not they submitted an application in that year you have agreed that your program will meet the requirements of either the percent or percent percentage_test of section dollar_figure applicable to a program that awards grants to children of employees of a particular employer records should be maintained to show that you meet the applicable_percentage test of section dollar_figure this determination is issued with the understanding that in applying the percent test applicable to employees’ children set forth in revproc_76_47 you will include as eligible only those children who meet the eligibility standards described in revproc_85_51 1985_2_cb_717 this determination will remain in effect as long as the procedures in awarding grants under your program remain in compliance with sections dollar_figure through dollar_figure of rev_proc without regard to the amendments to sec_117 made by the tax_reform_act_of_1986 if you enter into any other program covering the same individuals the percentage_test of revproc_76_47 must be met in the aggregate based on the information submitted and assuming your award programs will be conducted as proposed your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your employer-related grant-making program is a one-time approval this determination only covers the grant programs described above thus approval shall apply to subsequent grant programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and histories so that any or all grant distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above sincerely yours lois g lerner director exempt_organizations _ enclosure
